OFFICE OF THE A-ITORNEY GENERAL           OF TEXAS
                                       AUSTIN

6mAl.m
     c. Mmm
 *-RI .-



        Eon. Yhoarow Curtis
        countyAttorney
        rrio, Cou.nty
        Fmraall, Term
               Sir 1                               C----J\




                                                       nby      ruoate   his


                                                       letter   of August
        4th.                                         of   t)ais dapartsmnt
        upon
                                                  essntatlre Sor the 76th
                                                            lllOV8B hi.8
                                                  0 t?f&lilty,
                                                ah IS also in.the 7bth
                                                  ereby vaaate b5.soffiae?
                                                  f the Constitution upon

                              sotion    2, whit& reads es followar
                              nate ShEi oonsist of thirty-one
                              all never ba inoraassh above this
                              UB8 or Rs~reee,nlaCfvsls ahall QOll-
                          &y-three menibcrautil the first ap-
               portlogmnt after the adoptlen of this Constitu-
               tion, when or at any appostlonmant thereafter,
               the nuatberof Rapreeentativsa zany be inoreeo8d by
               the Lagislature, upon%he ratio of oat aloT0than
               one Repmsentattve for every fifteen theueand
               lnhabitante; provided, the nmbar of Repream2tW
               tives shall never exaead..onehundred and fifty."
Hon. Woodrow Cuxtls, Page 92.

    Article ?i,Seotion 7, which reads ea rollowa:
         *?fOpernon shall be a ReprtWentatiV8,  WI-
    leee he be a .aitixen 0r the UnIted States,-and,
    at the tIm8 or hfe election, a qualfrlrd eleator
    Oi this State, and shall hat8 been a resident of
    this State two years next preaeding his eleotion,
    the last year thereof a resident of the distriat
    for whlah he shall be ohosen, and aball have
    attained the age of twenty-one year@.*

    Article 3, Seotion 23, whioh reads as Sollowar
         *It any Senator or Representative reaove
    his reSId8XlO8irOn the dlstrlat or county for
    whioh he was cleated, his Office &all thereby
    beacme vaoant, and the vaoanoy shall be filled
    as provl'ided
                In eeatlon 13 of this erticle.w
    Article 3, Se,otion25, which reads aa follorsr
         -The State eball be dfvlded into Senatorfal
    Dietriots of aontiguoue~territory aocordlng to
    the number oS qualified electors, as nearly as
    may be, and each dlstriot shall be entitled to
    eleat one Senators and no rIngle county shall
    be entitled to more than on8 Senator.W
    Art-tiole
            3, Seation 26, whioh reads as follows:
             .*The members ot the BOWS
                                   of ~epresenktivea
    shall be appOfiIon8d apong the Several eOMtt46,
    aacordlng to the nuxaberof population In eaah,
    es nearly es my be, on a ratio obtsined by dl-
    viding the population of the State, aa aeoertain-
    8d by the most reO8nt United States cenaua, by
    the number of smmberaof which the F?ouseis ma-
    gosedt provided, that whenever R 8iqg1e oOWlty
    has sufflaient population to be entitled to a
    Repreeentatlre, suoh aounty shall be formed I?-
    to a separate Representative District, end when
    two or more aountiee are required to~make up
    the ratio OS representation, rrueh,eoimtiesshall
    b8 aontiguoue to eaah other, and when my one
    aounty     haa more   than   suffialent   populetion   tO
    be entitled to on8 or"mora.Repreeentativee, mob
    Repre'aentatIVeor R8pre6entf3tIV8sshall be PP-
    portioned ,to auah~oounty, and for any ~lrPlue
    of population lt may be joined in a Repreeenta-
    tive Distiiot with any other~coatiguous eOUOtY
    or oountlea.*
Ron. Foodrow Curtis, pa&e #S.


     It will be observed from a    ading of all of the above
ConetitutIonal provisions upon ti.r
                                  1s subject, that it WB~
contmplated by the breznersof the Constltutlon that, ln
certain Inetancea, a Senator or a Representative might be
elected ror e slogle oounty, ii a pertloular county met
the population r4quiraenta; Or, that a Senator or a Repre-
sentetlve might, on the other hand, be eleoted from the
dIstrI.ctcompoead of aeveral oountiea.
     RxamlnlnS Article 3, Section 25, In the light of this
understandiug oi.the other provisions of ArtIcl4 3 of t.h4
ConstItut.,lon,
              we are impelled to the conclusion that if
a State Representative bs elected from a dlatrlct amposed
Of several counties lt was Intcmded by th8 frameme of the
Constitution that hia offioe be vaaated only b,y.aremoval
of,hla residence frm the district, and not by nera>y r4-
ffiovlug
       hle resldenos from county to county within the
dletrict.
     Xn the ae6a aher a district Is composed of ae+eral
counties, the Repreaentatlvs Is elected for the district, and
not for the partloular county. On the other hand, where
the alogle county la entitled to,a Repreeentative, of oourse,
the Rapreeentatite Ia elected  for the county. If It had
been intended by the rramers ob the Conatftutlo~ that mere
removal rrom one county within the district to another
county within the district ahwld vacate.the   offlee or
State Representative, alearly there would have been no
necessity ror inserting  the term vdIatrtctn In Art1014 3,
Section 23. If that had been the Intent of the'rrainersof
the Conetltutloh, we believe they would here stated merely
that:
         "If any Senator or Repr4eentatlvs r(Mov4
    hia residence iron the county tar which he
    was eleoted, his offlo~ ahall thersby becorne
    vacant, and the vacancy shell be filled a8
    provIded.ln seatlon 13 of this article."
     '~4 therefore advlee that In our opinion, If'Ur. Smith
removes his residenae frm FrIo County, which 1s within tha
76th Dlotrict for whloh he w&s elected,  to Atascofm CcuntY;
wblch 18 aleo wIthIn the 96th Repreeentatlve District for
which he 016s elected, he wilt not thereby vacate hla omoe.
IIon.Eoodrow Curtis, ?age $4.



     24 wirh to express our appreciation for the helprul
disc::csionof th,ie:%tter contained in your r4qU44t.

                                Yours very truly




R'?Z:pbp



    ~ppRoVEThu6
             19, 1939

           -.a7-u-J
    ATTORNEY GEblERALOF TEXAS